IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-74,834-01


EX PARTE CAREY LEE CRAMER, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-1555-05-G
IN THE 370TH DISTRICT COURT FROM HIDALGO COUNTY 


Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was charged in a nine-count
indictment. He was acquitted of five counts and convicted of two counts of indecency with a child
by contact, one count of indecency with a child by exposure, and one count of aggravated sexual
assault of a child. He was sentenced to two years' imprisonment, probated for ten years for each
indecency conviction, and was sentenced to six years' imprisonment for the sexual assault. The
Thirteenth Court of Appeals affirmed his convictions. Cramer v. State, No. 13-06-00587-CR (Tex.
App.-Corpus Christi Nov. 20, 2008) (unpublished).    
	Applicant alleged five grounds of trial error and ineffective assistance of trial and appellate
counsel. Appellate counsel filed an affidavit responding to some of the ineffective assistance of
appellate counsel allegations and the trial court made findings and conclusions. Based on this Court's
independent review of the entire record, we find that applicant's attacks on his aggravated sexual
assault conviction are without merit. We therefore deny relief on the grounds that attack the
aggravated sexual assault conviction. The grounds attacking applicant's convictions and probated
sentences for indecency with a child are dismissed without prejudice. Ex parte Hiracheta, 307
S.W.3d 323, 325 (Tex. Crim. App. 2010). 
 
 
Filed: March 2, 2011
Do not publish